CHARLES J. SCHUCK, Judge.
Claimant, Louis Tomich, of Slovan, Pennsylvania,'asks that he be paid damages for injuries to a certain neon sign belonging to the claimant and attached to a certain lunch stand located near Burgettstown, Pennsylvania. The accident happened on August 21, 1940. It seems, from the record as submitted, that Raymond Brown, in charge of a truck belonging to the state conservation commission, a state agency, and while hauling a concreate mixer, struck and demolished the sign in question, causing damages in the amount of $31.20. No negligence is imputed to the owner of the sign as to its place or location, and it seems to have been purely a case of lack of attention in driving away from the property to which the sign aforesaid was attached, on the part of the operator of the state truck.
The state conservation commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of thirty-one dollars and twenty cents (31.20).